Citation Nr: 1631731	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  09-03 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to effective date prior to August 1, 2011 for the grant of service connection for right lower extremity radiculopathy. 

2.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for hypertension.  

3.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for diabetes mellitus.  

4.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for asbestosis.  

5.  Entitlement to service connection for a bilateral hearing loss disability. 

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for diabetes mellitus, to include as due to in-service herbicide and toxic chemical exposure. 
8.  Entitlement to service connection for asbestosis.

9.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

10.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to PTSD. 

11.  Entitlement to service connection for a right testicular disability.

12.  Entitlement to service connection for a left testicular disability. 

13.  Entitlement to service connection for a skin disorder (claimed as a rash on the legs, back, and stomach), to include as due to herbicide and toxic chemical exposure.

14.  Entitlement to service connection for bruxism, to include as secondary to PTSD. 

15.  Entitlement to an increased initial rating for degenerative disc disease of the lumbar spine (lumbar spine disability), rated as 10 percent disabling prior to December 22, 2011, and 20 percent disabling thereafter. 

16.  Entitlement to an increased initial rating for right lower extremity radiculopathy, rated as 10 percent disabling prior to August 14, 2012, and 20 percent thereafter.  

17.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease (right knee disability).

18.  Entitlement to an initial rating in excess of 10 percent for sinusitis with headaches. 

19.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).

20.  Entitlement to service connection for a mental illness for the purpose of establishing eligibility for medical treatment only under the provisions of 38 U.S.C.A. § 1702.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2007, June 2009, June 2011, April 2012, June 2012, and April 2014 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2016 the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.

Although the Veteran has specifically claimed service connection for PTSD, VA treatment records and examination reports also indicate a diagnosis of depressive disorder not otherwise specified.  Accordingly, his claim has been expanded to include service connection for an acquired psychiatric disorder, to include the above diagnoses, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to an increased rating for cutaneous branches of the lateral plantar nerve, right foot (claimed as rash between toes and right foot condition) and entitlement to service connection for a left knee disability have been raised by the record in July 1, 2010 and October 22, 2012 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for hypertension, diabetes mellitus, asbestosis, an acquired psychiatric disorder, obstructive sleep apnea, right and left testicular disabilities, a skin disorder, bruxism; entitlement to increased ratings for a lumbar spine disability, right lower extremity radiculopathy, a right knee disability, and sinusitis; entitlement to TDIU for the period prior to August 14, 2012; and entitlement to service connection for a mental illness for the purpose for establishing eligibility for medical treatment are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, his radiculopathy of the right lower extremity was factually ascertainable prior to August 1, 2011.

2.  The Veteran's claim for entitlement to service connection for hypertension was last denied in a September 2006 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

3.  The Veteran's claim for entitlement to service connection for diabetes mellitus was last denied in a September 2006 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

4.  The Veteran's claim for entitlement to service connection for asbestosis was last denied in a September 2006 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

5.  Evidence received since the final September 2006 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for hypertension.

6.  Evidence received since the final September 2006 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for diabetes mellitus.

7.  Evidence received since the final September 2006 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for asbestosis.

8.  Competent and credible evidence indicates the Veteran's current bilateral hearing loss disability is related to his active service.

9.  For the period beginning August 14, 2012, the competent and credible evidence of record demonstrates that the Veteran's service-connected disabilities at least as likely as not precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 14, 2008, but no earlier, for the grant of service connection for radiculopathy of the right lower extremity has been met.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.71a (2015) (2015).
2.  The September 2006 rating decision that denied the Veteran's claim for entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2006).

3.  The September 2006 rating decision that denied the Veteran's claim for entitlement to service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2006).

4.  The September 2006 rating decision that denied the Veteran's claim for entitlement to service connection for asbestosis is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2006).

5.  Evidence received since the final September 2006 rating decision is new and material; the criteria to reopen the claim for entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  Evidence received since the final September 2006 rating decision is new and material; the criteria to reopen the claim for entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  Evidence received since the final September 2006 rating decision is new and material; the criteria to reopen the claim for entitlement to service connection for asbestosis have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

8.  The criteria for establishing service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

9.  For the period beginning August 14, 2012, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date for Radiculopathy of the Right Lower Extremity

The Veteran asserts that the effective date for the grant of service connection for radiculopathy of the right lower extremity should be retroactive to August 14, 2008, the date of his claim for service connection for his lumbar spine disability.  

Generally, the effective date for an award of benefits based upon an increased evaluation for a service-connected disability is the date on which a claim is received, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o) (2015).  The effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date, otherwise, date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2015).  

For purposes of this appeal, a "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Additionally, a report of examination or hospitalization will be accepted as an informal claim for increase if the report relates to a disability for which service connection has been established.  See 38 C.F.R. § 3.157(b) (2014).

An April 2012 rating decision granted service connection for degenerative disc disease of the lumbar spine, effective August 14, 2008, and assigned the initial rating for the disability.  The rating decision also granted service connection for radiculopathy, as a neurological manifestation on the Veteran's lumbar disability, effective August 1, 2011, the date an electromyogram (EMG) confirmed that the Veteran's symptoms were attributable to radiculopathy. 

Pursuant to 38 C.F.R. § 4.71a (2015), General Rating Formula for Diseases and Injuries of the Spine (note 1) any associated objective neurologic abnormalities, must be separately rated under an appropriate diagnostic code.  Accordingly, the grant of service connection for radiculopathy was part and parcel of the Veteran's initial rating for his lumbar spine disability.  Thus, the applicable date of claim is the date of Veteran's claim for service connection for his lumbar spine disability, August 14, 2008.  As such, the proper effective date for the grant of service connection for radiculopathy of the right lower extremity is the later of the August 14, 2008 or the date that Veteran's right lower extremity radiculopathy was factually ascertainable.  

In this regard, while the Board acknowledges that the August 1, 2011 EMG was the first objective testing confirming that the Veteran had radiculopathy; nevertheless, the effective date for an increased rating should not be assigned mechanically based on the date of a diagnosis (or date of an examination showing an increase).  Rather, in determining when an increase is "factually ascertainable," all of the evidence must be looked to, including testimonial evidence and expert medical opinions, as to when the increase took place.  

To this effect, in his May 2012 notice of disagreement the Veteran stated that his radiculopathy symptoms, including numbness, tingling, pin and needle sensation, and shooting pain, began when he initially injured his back during his military service.  Additionally, in his January 2014 VA Form 9, the Veteran reported that he had experienced right lower extremity radiculopathy for a long time.  The Board finds that the Veteran's assertions are credible and are corroborated by the evidence of record.  Specifically, a December 2008 VA thoracolumbar spine examination noted that the Veteran had low back pain that radiated into his right leg.  Additionally, the March 2012 and August 2012 thoracolumbar spine examiners indicated that the Veteran's diagnosed lumbar spine degenerative disc disease with radiculopathy had been present since 1974.  After considering all the evidence of record, the Board finds that the Veteran's right lower extremity radiculopathy manifested and was factually ascertainable prior to August 14, 2008.  

Accordingly, an effective date of August 14, 2008, but no earlier, for the grant of service connection for right lower extremity radiculopathy associated with degenerative disc disease of the lumbar spine is warranted.


New and Material Evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for hypertension, diabetes mellitus, and asbestosis were originally denied in a September 2006 rating decision on the basis that there was no evidence of a relationship between the claimed disabilities and the Veteran's military service.  Although the Veteran was notified of this rating decision and his appellate rights in a September 22, 2006 letter, he did not appeal.  Additionally, new and material evidence regarding the claims was not received within the appeal period.  As such, the September 2006 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2006).

In August 2008, the Veteran filed a petition to reopen his claim for hypertension.  A June 2009 rating decision denied the Veteran's petition finding that new and material evidence had not been received.  The Veteran timely appealed. 

In July 2010, the Veteran filed a petition to reopen his claims for diabetes mellitus and asbestosis.  A June 2011 rating decision denied the Veteran's petitions finding that new and material evidence had not been received.  The Veteran timely appealed. 

Evidence received since the last final denial of the Veteran's claims in the September 2006 rating decision includes additional lay statements, private treatment records, and the Veteran's testimony at his February 2016 hearing.  All the evidence is new, in that it was not previously of record at the time of the September 2006 rating decision.  

With regard to the Veteran's hypertension, a June 2009 letter from Dr. T. H. is material because it addresses the date of the Veteran's initial diagnosis and treatment.  Additionally, the Veteran's testimony is material because it relates to his asserted in-service elevated blood pressure readings.  As this evidence must be presumed credible for purposes of reopening a claim and goes to one of the previously unestablished elements for service connection, a possible in-service manifestation and a possible relationship between the Veteran's current diagnosis and his military service, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  

With regard to the Veteran's diabetes mellitus, the Veteran's testimony is material because the Veteran provided additional details regarding his asserted in-service chemical exposure.  As this evidence must be presumed credible for purposes of reopening a claim and goes to one of the previously unestablished elements for service connection, a possible relationship to service, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  

With regard to the Veteran's asbestosis, the Veteran's testimony and the September 2015 report from Dr. K. W. are material because the Veteran provided additional details regarding his asserted in-service asbestosis exposure and the September 2015 report addressed the etiology of the Veteran's asbestosis.  As this evidence must be presumed credible for purposes of reopening a claim and goes to one of the previously unestablished elements for service connection, an in-service element and possible relationship to service, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  

Therefore, the Veteran's claims of entitlement to service connection for hypertension, diabetes mellitus, and asbestosis are reopened.

Service Connection for Hearing Loss

The Veteran seeks service connection for bilateral hearing loss that he reports experiencing during and since his military service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2015); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Additionally, certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a) (2015).  
The medical evidence of record confirms that the Veteran is diagnosed with a bilateral hearing loss disability.  Service treatment records from January 1974, March 1974, and June 1975 indicate that the Veteran reported that his ears felt "stopped" and that he developed a pressure sensation in his ears following noise exposure.  The Veteran's DD Form 214 and service personnel records indicate that he served as a wireman attached to an artillery division.  Accordingly, the Board finds that the first and second elements for service connection are satisfied.  

With regard to the final requirement, a nexus to service, the record contains conflicting medical opinions.  

In an October 2003 letter, Dr. K. L. stated that the Veteran reported a history of significant hearing loss, which he believed was attributable to noise exposure during his employment with the Tennessee Valley Authority (TVA).  Dr. K. L. stated that it was his understanding that the Veteran worked in the construction industry and was around jackhammers and a good bit of construction noise.  Dr. K. L. stated that while the Veteran's hearing loss pattern certainly was not classic presentation for noise-induced hearing loss, the Veteran's noise exposure at least contributed to some of the Veteran's profound hearing loss.  

In a September 2007 VA examination report, the examiner noted that the Veteran had military noise exposure while serving in an artillery unit but denied any significant post-service occupational or recreational noise exposure.  The examiner opined that it was not likely that the Veteran's hearing loss was due to his military noise exposure as audiometric information from the Veteran's induction and separation physicals revealed normal hearing thresholds at all frequencies tested bilaterally.  

On his February 2009 VA Form 9, the Veteran reported that his hearing was damaged with serving in a field artillery unit around tanks and other weapons.  He stated that while stationed in Germany he was almost constantly exposed to loud noises during field exercises.  He stated that it was during that time that he first experienced hearing difficulties.  

In a February 2009 audiology report P. N. noted that the Veteran served in the Army for three years and reported experiencing decreased hearing acuity during and since that time.  P. N. acknowledged that the Veteran worked for approximately 20 years for the TVA, but noted that during that time the Veteran was exposed to very little noise.  P. N. diagnosed the Veteran with sensorineural hearing loss and opined that since the Veteran's military records showed hearing loss at the time of his separation from service, the Veteran's hearing loss was initiated during his military service.  

In an October 2012 letter Dr. K. L. stated that while he had previously indicated that the Veteran's hearing loss occurred during his employment with the TVA, the Veteran's noise exposure during his civilian employment with the TVA was minimal therefore the Veteran's sensorineural hearing loss was attributable to his noise exposure as an artilleryman in the military.  

At his May 2016 hearing, the Veteran testified that his difficulty hearing began during service while serving in an artillery unit.  He reported that during that time he was exposed to a lot of machine gun and artillery fire.  He reported that after service his hearing acuity continued to worsen until he eventually sought treatment and was prescribed hearing aids.  With regard to post-service noise exposure, the Veteran testified that during his work for the TVA he was exposed to, at most, moderate to low noise, because he was in facility maintenance and was therefore not around noise. 

While the Board acknowledges the negative October 2003 opinion from Dr. K. L. and the negative September 2007 VA opinion, it nevertheless finds that those opinions were based, at least in part, on factually inaccurate premises and are therefore inadequate for adjudicating the claim.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that an opinion based upon an inaccurate factual premise had no probative value).  Specifically, the October 2003 opinion was based on the inaccurate factual premise that the Veteran had significant post-service occupational noise exposure.  Similarly, the September 2007 opinion was based on the inaccurate factual premise that the Veteran's hearing acuity was normal at separation.  Specifically, a comparison of the Veteran's report of medical examination at induction and separation indicate a 15 decibel shift in right ear hearing acuity at 500 Hertz.  Moreover, as the Veteran's hearing acuity was 30 decibels in his right ear at 500 Hertz, he had some degree of hearing loss at discharge from service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current bilateral hearing loss disability is related to his military of service.  Therefore, service connection for bilateral hearing loss is warranted. 

TDIU

The Veteran contends that his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  

VA will grant a TDIU when the schedular rating is less than total and the evidence shows that a Veteran is precluded, by reason of a service-connected disability or disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  TDIU benefits may be granted when it is established that the service-connected disability or disabilities, standing alone, prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).
Service connection for degenerative disc disease (DDD) of the lumbar spine was established effective August 14, 2008, with a 10 percent rating prior to December 22, 2011 and a 20 percent rating thereafter; service connection for right lower extremity radiculopathy associated with DDD of the lumbar spine was established August 14, 2008, with a 10 percent rating prior to August 14, 2012 and a 20 percent rating thereafter; service connection for radiculopathy of the left lower extremity associated with DDD of the lumbar spine was established March 13, 2012, with a 10 percent rating prior to August 14, 2012 and 20 percent thereafter.  The Veteran's other service-connected disabilities are cutaneous branches of the lateral plantar nerve, right foot (right foot disability), rated as 10 percent disabling; tinnitus, rated as 10 percent disabling, degenerative joint disease of the right knee rated as 10 percent disabling, and sinusitis with headaches, rated as 10 percent disabling.  

As the Veteran's right and left lower extremity radiculopathy were granted service connection as secondary to his DDD of the lumbar spine, those three disabilities constitute a "single" disability for TDIU purposes, and combine to at least a 40 percent rating from August 14, 2012.  38 C.F.R. §§ 4.16, 4.25 (2015).  Thus, from August 14, 2012 the Veteran meets the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a) (2015).  The question therefore becomes whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities. 

Social Security Administration (SSA) records indicate that the Veteran has been deemed disabled for SSA purposes due to peripheral vascular disease and diabetes mellitus since November 25, 2002.  While those are nonservice-connected conditions, TDIU is still warranted if the Veteran's service-connected disabilities, alone or in combination, preclude him from obtaining and maintaining gainful employment consistent with his level of education, special training, and previous work experience.  

A May 2010 Vocational Rehabilitation narrative report indicated that the Veteran's service-connected right foot disability resulted in chronic pain regardless of activity but was aggravated by standing and walking.  It was further noted that the Veteran avoided using the stairs, required a cane for walking, and had fallen on several occasions due to this disability.  The Veteran's lumbar spine disability was noted to be aggravated by prolonged standing and walking even short distances and interfered with bending, stooping, and lifting more than approximately 10 pounds.  His right knee disability was noted to be chronically painful and restricted prolonged standing, walking, sweating, kneeling, and stair climbing.  

The counselor noted that the Veteran had impaired mobility, including great difficulty getting up from a chair.  Specifically, it was noted that standing required that he lean heavily on his cane and the arm of his chair to push himself up into standing position.  The counselor opined that the Veteran's physical disabilities as well as his psychological symptoms prevented him from preparing for, obtaining, or maintaining employment in a suitable occupation.  The examiner explained that the impairment from the Veteran's service-connected disabilities was found to be a substantial part of the Veteran's occupational impairment because he could not stand, walking, climb, lifting, or carry safely due to his service-connected disabilities.  The counselor further noted that the Veteran had always worked in physically demanding occupations and therefore could not return to any work he had previously perform.  It was further noted that while the Veteran had a high school diploma, current testing did not support providing additional educational or vocational training.  

In a September 2010 memorandum, the Veteran's vocational rehabilitation counselor determined that due to the effects of the Veteran service-connected disabilities, it was not feasible for him to achieve a vocational goal.  In a September 2010 decision, the Veteran was notified that his claim for Vocational Rehabilitation benefits was denied because employment was not a feasible goal.

In a March 2012 VA examination report, the examiner opined that the Veteran's lumbar spine and right knee disabilities would prevent heavy physical work but would not preclude sedentary employment.  

In a June 2012 VA Form 21-4192 a representative from the TVA indicated that the Veteran was employed as a general building mechanic helper from August 1984 to June 2003 and that his employment ended when he took disability retirement.  
In an August 2012 VA examination report, the examiner opined that the Veteran's service-connected lumbar spine disability with bilateral radiculopathy of the lower extremities, as well as his right knee disability, prevented physical but not sedentary employment.  

In an October 2012 letter Dr. T. H. reported that along with other disabilities the Veteran's low back pain and right knee degenerative joint disease render him unable to sit, stand, or stoop for any length of time and rendered him completely disabled.  

At his May 2016 hearing, the Veteran testified he medically retired from the TVA because his balance was poor and his employer feared that he would fall and hurt himself.  The Veteran stated that his service-connected lumbar spine, radiculopathy, and right knee disabilities all negatively impacted his balance and were factors that played a large part in his retirement.  With regard to his duties, the Veteran testified that his employment had been physical in nature and that he had performed building maintenance.  He further noted that he had never had a "desk job" and that he did not have any transferable skills from his prior employment that could be performed in a sedentary capacity. 

After reviewing the evidence of record, the Board finds that it is at least as likely as not that the Veteran's service-connected disabilities render him unable to gain or maintain substantially gainful employment.  While the Board acknowledges that the August 2012 VA examiner indicated that sedentary employment would be possible the Board finds that such employment is inconsistent with the Veteran's past employment, education, and training.  The Board places great significance on the Veteran's vocational rehabilitation counselor, after considering the Veteran's past employment, training, and skills, determined that due to his service-connected disabilities a vocational goal was not feasible for the Veteran.  In short, the Board finds that the probative evidence of record is at least in equipoise regarding whether the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation consistent with his educational level and occupational experience.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).  
Accordingly, resolving all doubt in his favor, the criteria for a TDIU have been met for the period beginning August 14, 2012, and to that extent the claim is granted.  The period of the claim prior to August 14, 2012 is addressed in the Remand section below.


ORDER

Entitlement to an effective date of August 14, 2008, but no earlier, for the grant of service connection for right lower extremity radiculopathy associated with degenerative disc disease of the lumbar spine is granted.

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened, and to that extent only the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus is reopened, and to that extent only the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for asbestosis is reopened, and to that extent only the appeal is granted.

Entitlement to service connection for bilateral hearing loss is granted.

For the period beginning August 14, 2012, entitlement to a TDIU is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.




REMAND

The Board finds that further development is necessary prior to appellate review.
The record indicates that there are outstanding VA treatment records.  Specifically, the Veteran reported that he received treatment at the Tuscaloosa VA medical center, including undergoing an Agent Orange registry examination.  To date, the claims file does not contain medical records from that VA facility.  Accordingly, on remand all outstanding VA treatment records, to include those from the Tuscaloosa VA medical center, must be associated with the claims file.

The record indicates that there may be outstanding service treatment records pertinent to the Veteran's claim for an acquired psychiatric disorder.  Specifically, a March 28, 1974 service treatment record indicated that the Veteran was evaluated by the "MHCS this date for situational problems."  Nevertheless, his service treatment records do not contain any psychological evaluations.  As psychiatric service treatment records may be kept separately from other service treatment records, a request for any psychiatric treatment records should be made through official sources.

With regard to the Veteran's claim for service connection for a mental illness for the purpose of establishing eligibility for medical treatment, the Veteran has not been provided with VCAA notice specific to this issue.  Accordingly, such notice should be provided on remand. 

Further development is required to corroborate the Veteran's reported in-service PTSD stressor.  Specifically, a May 11, 2010 Defense Personnel Records Information Retrieval System (DPRIS) response indicated that DPRIS could not verify the Veteran's reported stressor but indicated that they did not maintain morning reports for the Veteran's unit and suggested that the RO request those documents from the National Personnel Records Center (NPRC).  Thereafter, the RO did not request morning reports for the specified time period and instead on March 11, 2011 issued a formal finding that there was insufficient information to corroborate the Veteran's stressor.  As the May 11, 2010 DPRIS response suggested an alternative source to corroborate the Veteran's reported stressor, which has not been pursued, on remand additional development, to include requesting morning reports for the Veteran's unit, is required.  

The Veteran asserts that his skin condition and diabetes mellitus are secondary to in-service herbicide and toxic chemical exposure.  Specifically, he claims that he was exposed to herbicides and other toxic chemicals while he was stationed at Fort Polk, Fort Jackson, and in Germany.  To date, VA has not complied with the requirement of the M21-1 pertaining to corroborating exposure to toxic herbicides.  Specifically, M21-1 Part IV, Subpart ii, 1.H.7.a, directs that if a case is not sent to the Joint Services Records Research Center (JSRRC) to verify herbicide exposure, the case must be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  See M21-1, Part IV, Subpart ii, 1.H.7.a (accessed August 9, 2016).  Accordingly, upon remand, the AOJ must ensure compliance with M21-1, Part IV, Subpart ii, 1.H.7.a.

With regard to the Veteran's claim for a skin condition, he was provided a VA examination in June 2012.  While the examiner indicated that the Veteran had dermatitis covering 20-40 percent of his total body, in the remarks section the examiner indicated that the Veteran's rash was not consistent with the typical presentation of dermatitis or eczema; consequently, because no biopsy of the rash had been conducted, an International Classification of Diseases (ICD) diagnosis code could not be provided.  Notwithstanding the lack of a conclusive diagnosis, the examiner opined that the Veteran's current skin condition was less likely than not related to his military service.  The examiner's rationale was that the Veteran had a single in-service incident of tinea versicolor and that the Veteran's current rash was in no way similar to or related to that disorder.  

Initially, the Board notes that the examiner's remarks regarding the need for a biopsy and the inability to provide an ICD code indicates that a conclusive diagnosis was not rendered.  Additionally, the examiner's negative opinion was based on an inaccurate factual premise; namely that the Veteran's in-service skin symptoms were limited to a single incident.  To the contrary, service treatment records indicate that the Veteran was treated for rashes on November 6, 1973 and on November 26, 1973.  Moreover, at his May 2016 hearing he testified that he experienced additional sporadic rashes during and since service but that he did not seek additional medical treatment during his military service.  In light of the above, the Board finds that a VA examination is warranted to obtain a conclusive diagnosis and determine whether that diagnosis is related to the Veteran's military service. 

The Veteran was provided VA psychological examinations in November 2010 and August 2012.  The November 2010 examiner diagnosed the Veteran with PTSD and dysthymia but did not provide a nexus opinion.  The August 2012 examiner diagnosed the Veteran with PTSD and a depressive disorder NOS.  The examiner indicated that the Veteran's diagnosis of a depressive disorder replaced the prior diagnosis of dysthymia.  The examiner opined that the Veteran's PTSD was related to the Veteran's reported stressor at basic training where another service member pulled the pin out of a grenade.  The examiner opined that the Veteran's depressive disorder was likely partially related to his PTSD, as well as his multiple chronic and serious medical conditions.  However, the examiner did not specify whether any of the chronic and serious medical conditions were service-connected conditions.  As the Veteran has several service-connected disabilities, the Board finds that an addendum opinion is necessary to determine whether the Veteran's depressive disorder is related to a service-connected disability.  

The Veteran has not been provided VA examinations to assess his claims for right and left testicular condition, diabetes, hypertension, obstructive sleep apnea, and asbestosis.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

VA and private treatment records indicate that the Veteran is diagnosed with testicle torsion, bilateral small hydroceles, orchialgia, epididymo-orchitis, diabetes mellitus, hypertension, obstructive sleep apnea, and asbestosis.  His service treatment records indicate that in August 1975 the Veteran was treated for testicular pain and was assessed with a muscle strain, on February 13, 1976 he was treated for elevated blood pressure, dizziness and a headache, and that on June 22, 1976 and July 6, 1976 he was treated for frequent urination.  With regard to the Veteran's sleep apnea and asbestosis, his service treatment records do not document treatment for or diagnoses of these conditions.  However, he testified that during service he had daytime somnolence and that he snored so hard that he awoke gasping for air.  With regard to his asbestosis, he testified that he was exposed to asbestos while working as a wireman on telephone switchboards, wires, and lines.  His DD Form 214 and personnel records indicate that his military occupational specialty (MOS) was as a field wireman and tactical wire operations specialist.  Therefore, the Board finds his reports of working with communications equipment and wiring consistent with his MOS.  While field wireman is not listed as an asbestos related MOS, communications technician is an MOS listed as being associated with possible asbestos exposure.  In light of the above, the Board finds that the low McLendon threshold is met and VA examinations are warranted to determine the nature and relationship to service, if any, of the Veteran's testicular symptoms, diabetes, hypertension, obstructive sleep apnea, and asbestosis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim for bruxism, a VA examination is not warranted at present.  Specifically, the Veteran has not asserted that his bruxism is related to service; rather he asserts that it is related to his acquired psychiatric disorders, which are not service-connected conditions at this time.  

With regard to the Veteran's increased rating claims, his last VA examination assessing the severity of these disabilities was a general medical examination in August 2012.  At his May 2016 hearing, the Veteran testified that his disabilities had worsened since that examination.  Specifically, he asserted that he now had foot drop, that he could no longer bend over to tie his own shoes, that he had instability and swelling in his right knee, and that he required prolonged antibiotic treatment for his sinusitis.  As the aforementioned symptoms are not reflected on the August 2012 VA examination report, the Board finds that the Veteran's service-connected sinusitis, lumbar spine disability, right lower extremity radiculopathy, and right knee disability may have worsened.  Accordingly, contemporaneous VA examinations are warranted.  

Finally, with regard to the Veteran's TDIU claim, the schedular requirements are not met for the period prior to August 14, 2012.  However, as the outcomes of the appeals remanded herein are inextricably intertwined with the Veteran's claim for TDIU for that period, the issue must be remanded for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from October 20, 2015 to present, as well as all outstanding treatment records from the Tuscaloosa VA medical center, including the Veteran's Agent Orange examination report, and associate them with the claims file. 

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his disabilities on appeal, including any updated records from Dr. K. L., Dr. K. W., Dr. T. H., and Dr. J. Z.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Request any in-service psychiatric treatment records through official sources.  If additional information is needed from the Veteran to request such records, the Veteran should be asked to provide it.  All efforts to obtain such records should be documented in the claims file.  If the requested records do not exist or cannot be obtained, the Veteran should be notified of such.  

4.  The AOJ should take the appropriate action to send the Veteran a fully compliant VCAA letter concerning his claim for service connection for a mental illness for the purpose of establishing eligibility for medical treatment only under the provisions of 38 U.S.C.A. § 1702.

5.  The AOJ should comply with the evidentiary development procedures noted in M21-1 Part IV, Subpart ii, 1.H.7.a.  Specifically, the case must be referred to the JSRRC coordinator and if sufficient information required to verify herbicide exposure does not exist, a formal finding to that effect must be made.

6.  Contact with the NPRC and any other appropriate records repository and request a review of morning reports, and any other available documentation relevant to determining whether the Veteran's reported stressor regarding fellow trainee, N. B., prematurely pulling a grenade pin and being dismissed from training can be verified.  Specifically, attempts should be made to determine if N. B. served with the Veteran in basic training, and if so, if N. B. completed basic training. 

7.  Schedule the Veteran for a VA examination to address his claim for service connection for a skin condition.  The claims file must be reviewed in conjunction with the examination.  Any tests deemed necessary, to include a skin biopsy, should be conducted if the Veteran consents, and all clinical findings should be reported in detail.  If the examiner determines that a skin biopsy is not necessary to render a conclusive diagnosis, then the examiner should explain why.  

Following review of the claims file and examination of the Veteran, the examiner should provide the diagnosis for any skin condition identified.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed skin condition was incurred in or is otherwise related to active service.

The examiner should address the Veteran's contentions regarding his in-service exposure to toxic chemicals while stationed at Fort Polk, Fort Jackson, and in Germany. 

A complete rationale for all opinions expressed should be provided.

8.  Obtain an addendum opinion from the August 2012 examiner or if unavailable, an appropriate substitute.  If the examiner determines that an additional examination of the Veteran is necessary to provide the requested opinions, then one should be scheduled.  A copy of the claims folder should be provided to the examiner in conjunction with the examination.  After reviewing the evidence of record, the examiner should provide opinions as to:

a.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's depressive disorder was incurred in or is otherwise related to active service.

In so opining, the examiner should address the March 28, 1974 service treatment record indicating that the Veteran was evaluated for a situational problem. 

b.  If the Veteran's depressive disorder is not related to service, is it at least as likely as not (50 percent probability or more) that it is caused by any of his service-connected disabilities, either alone or in combination.  

c.  If the Veteran's depressive disorder is not caused by any of his service-connected disabilities, is it at least as likely as not that it has been permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by any of his service-connected disabilities either alone or in combination.

A complete rationale for all opinions expressed should be provided.

9.  Schedule the Veteran for a VA examination to address his claim for service connection for a testicular condition.  The claims file must be reviewed in conjunction with the examination.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  Following review of the claims file and examination of the Veteran, the examiner should provide the diagnosis for any right or left testicular condition identified.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any right or left testicular condition was incurred in or is otherwise related to active service. 

In so opining, the examiner should address the August 1975 service treatment record indicating that the Veteran was treated for testicular pain and was assessed with a muscle strain.

A complete rationale for all opinions expressed should be provided.

10.  Schedule the Veteran for a VA examination to address his claim for service connection for hypertension.  The claims file must be reviewed in conjunction with the examination.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was incurred in or is otherwise related to active service.

In rendering the above requested opinion, the examiner should address the February 13, 1976 service treatment record indicating that the Veteran was treated for elevated blood pressure, dizziness and a headache, as well as Dr. T. H's conflicting January 24, 2006 and June 29, 2009 statements regarding the Veteran's initial treatment for hypertension.

A complete rationale for all opinions expressed should be provided.

11.  Schedule the Veteran for a VA examination to address his claim for service connection for diabetes mellitus.  The claims file must be reviewed in conjunction with the examination.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus was incurred in or is otherwise related to active service.

In rendering the above requested opinion, the examiner should address the June 22, 1976 and July 6, 1976 service treatment records noting frequent urination, as well as the Veteran's contentions regarding his exposure to toxic chemicals while stationed at Fort Polk, Fort Jackson, and in Germany. 

A complete rationale for all opinions expressed should be provided.

12.  Schedule the Veteran for a VA examination to address his claim for service connection for obstructive sleep apnea.  The claims file must be reviewed in conjunction with the examination.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was incurred in or is otherwise related to active service.

A complete rationale for all opinions expressed should be provided.

13.  Schedule the Veteran for a VA examination to address his claim for service connection for asbestosis.  The claims file must be reviewed in conjunction with the examination.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's asbestosis was incurred in or is otherwise related to active service.

In rendering the above requested opinion, the examiner should address the November 2001 letter from Dr. D. G. and the September 2015 letter from K. W.

A complete rationale for all opinions expressed should be provided.

14.  Schedule the Veteran for a VA thoracolumbar spine examination to determine the current nature and severity of his service-connected lumbar spine disability and any associated neurological symptoms, including his radiculopathy of the lower extremities.  The examiner should review the claims file and should perform all appropriate tests and diagnostics, including range of motion testing and neurological evaluation.  All pertinent symptomatology and findings must be reported in detail.  

The examiner is asked to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

15.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right knee disability.  The examiner should review the claims file and should perform all appropriate tests and diagnostics, including range of motion testing.  All pertinent symptomatology and findings must be reported in detail.  

Range of motion testing should be undertaken for the left and right knees.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

16.  Schedule the Veteran for a VA examination to determine the current nature and severity of his sinusitis.  The examiner should review the claims file and should perform all appropriate tests and diagnostics.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's symptoms should be evaluated in accordance with the applicable VA rating criteria and the examiner should provide a detailed review of the Veteran's pertinent medical history, current complaints, and detail the nature and extent of his sinusitis.

17.  If the schedular requirements for TDIU are not met for any period on appeal, refer the claim to the Director of Compensation for consideration of an extra-schedular TDIU rating pursuant to 38 C.F.R. § 4.16(b).

18.  After the above, the AOJ should consider whether the development above triggered the need for additional development.  For example, if service connection is awarded for any condition, this may have an effect on other claims for service connection on a secondary basis or on the issue of entitlement to a TDIU.  Appropriate development should be undertaken.  

19.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


